Citation Nr: 1132211	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent, for degenerative changes of the lumbar spine, for the period prior to May 17, 2009. 

2.  Entitlement to a rating in excess of 60 percent, for degenerative changes of the lumbar spine, for the period since May 17, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2007 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was initially granted service connection for his low back disability in June 2006.  Within one year of that rating decision, before the appeal period was over, the Veteran submitted new evidence related to his low back disability, consisting of private treatment records.  As the evidence was both new and material, the June 2006 rating decision was not final.  See 38 C.F.R. § 3.156(b) (2010).  The Board finds that the August 2007 rating decision was a readjudication of the original claim.  The Veteran filed a timely notice of disagreement with the August 2007 rating decision. 

Further, the Board observes that the Veteran was granted a total disability rating for individual unemployability (TDIU) in May 2010.  As such, the issue of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

   
FINDINGS OF FACT

1.  For the period prior to May 17, 2009, the Veteran's low back disability was productive of pain and treatment with epidural steroid injections; objective findings have not shown unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.   

2.  For the period since May 17, 2009, the Veteran's low back disability has been manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months as well as associated left lower extremity radiculopathy and erectile dysfunction but not by complete ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  For the period prior to May 17, 2009, the criteria for an initial rating of 40 percent, but no higher, for degenerative changes of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5242 (2010).

2.  For the period from May 17, 2009, the criteria for a rating in excess of 60 percent for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran was afforded VA examinations in June 2006, June 2007, and September 2009.  Further, the Board acknowledges that at the June 2006 VA examination, the Veteran reported that he incurred flare ups one to two times per month.  When a claimant's medical history indicates that the condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown at 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

However, in this case, the Veteran has reported that his low back disability undergoes periods of exacerbation due to physical activity.  Although private treatment records indicate that his symptoms were exacerbated by caulking his bathtub in January 2009, private treatment records do not show any periods of regularly scheduled exacerbation during the appeal period prior to May 2009.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, a remand would not provide a clearer disability picture for the period prior to May 2009.  Further, as will be discussed below, all of the VA examinations included repetitive testing.  The Board finds that examinations are more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the September 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Thus, a remand for another VA examination regarding the period since May 2009, would unduly delay resolution.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Rating for a Low Back Disability

Historically, the Veteran was granted service connection for degenerative changes of the lumbar spine, in June 2006.  His disability was rated as 20 percent disabling for degenerative arthritis under Diagnostic Code 5010.  In January 2007, within one year of the initial rating decision, the Veteran submitted additional evidence consisting of private treatment records that were new and material to his claim.  38 C.F.R. § 3.156(b) (2010).  Specifically, the treatment records noted complaints of low back pain and epidural steroid injections to relieve the pain.  As the records had not been received prior to the June 2006 rating decision, the evidence was new.  And, as the records specifically addressed the Veteran's low back pain and treatment, they were material to the assessment of his disability rating.  Accordingly, the Board finds that the August 2007 rating decision was a readjudication of the original claim, filed in May 2005. 

In August 2007, the 20 percent rating was continued.  The Veteran filed a timely notice of disagreement with that rating action, which led to the current appeal before the Board.  While the claim was on appeal, the Veteran was hospitalized due to his back pain in May 2009.  Subsequently, his rating was increased to 60 percent disabling in an October 2009 rating decision, effective May 17, 2009.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, in the October 2009 rating decision, the Veteran was granted a separate 20 percent rating for left lower extremity radiculopathy associated with degenerative changes of the lumbar spine (effective May 17, 2009), a separate noncompensable rating for erectile dysfunction associated with degenerative changes of the lumbar spine (effective September 26, 2009), and a special monthly compensation for loss of use of a creative organ.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran's service-connected degenerative changes of the lumbar spine was rated as degenerative arthritis under Diagnostic Code 5010, prior to May 2009 and has been evaluated as intervertebral disc syndrome (designated at Diagnostic Code 5243) since May 17, 2009.  During all periods, the disability has been rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2010).

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note: (4) Round each range of motion measurement to the nearest five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, 'chronic orthopedic and neurological manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010) (effective September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants the assignment of a 10 percent rating.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

a. Period prior May 17, 2009

The record reflects that the Veteran was afforded a VA spine examination in June 2006, at which time he reported back pain that occurred two to three times per month and lasted one to two weeks.  He described the pain as aching and sharp, rating his pain as 8 out of 10.  He reported that it was worse with physical activity and relieved by rest and medication.  

On physical examination, the June 2006 VA examiner found that the Veteran had tenderness.  Straight leg raising was positive on the right and left.  There was some muscle spasm.  There was no ankylosis.  The examiner also noted that there was no incapacitation and the functional impairment consisted of difficulty bending forward and doing any exertional activity over a prolonged period of time.  The Veteran's posture and gait were normal.  He did not use any assistive devices such as crutches, braces, or a cane.  The position of the spine was normal.  Symmetry was normal.  The curvature of the spine was normal.  The examiner noted range of motion findings as follows.  He had flexion to 60 degrees, extension from zero to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  Significantly, the examiner noted that there was evidence of pain, fatigue, weakness, lack of endurance, and incoordination of the lumbar spine after repetitive use and the range of motion was limited by 10-30 degrees.  He also commented that there was no intervertebral disc syndrome, and no bowel, bladder, or erectile dysfunction. 

Next, the Veteran underwent a VA-contracted examination in June 2007.  At that time, he reported that pain occurred intermittently, several times per day and lasted for several hours.  He indicated that the severity of his pain was 7 out of 10, triggered by physical activity and relieved by rest and injections.  He reported that he was able to function with medication.  The examiner noted there was no real incapacitation and that the Veteran's functional difficulty was walking up stairs.  

On physical examination, the June 2007 examiner noted that the Veteran's posture and gait were normal.  He favored his right leg when he walked but did not use any assistive device to walk.  The examiner also noted that there was no radiation of pain or movement as well as no muscle spasm or tenderness.  Straight leg raising was positive on the left and negative on the right.  The lumbar spine was not in a fixed position.  Range of motion findings were as follows.  He had flexion to 75 degrees, extension from zero to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 25 degrees.  There was pain after repetitive motion but no fatigue, weakness, lack of endurance, or incoordination.  An addendum to the report noted that there was no additional limitation of motion after repetitive motion.  Inspection of the spine, at the June 2007 VA-contracted examination, revealed that the position of the Veteran's head was normal.  Symmetry in appearance, spinal motion, and curvature of the spine were all normal.  The examiner determined that the Veteran did not have intervertebral disc syndrome with nerve root involvement.  There was no bowel, bladder, or erectile dysfunction.    

Private treatment records dated prior to May 2009 reflect that the Veteran was administered epidural steroid injections to relieve low back pain in September 2006, October 2006, September 2007, and January 2009.  

Further, private treatment records reflect that in October 2006, the Veteran rated his pain as 5 out of 10 and described it as constant, aching, sharp, penetrating, throbbing, gnawing, tender and nagging.  He also reported that his back pain was aggravated by standing, sitting, bending, lifting, walking, and driving.  However, he reported that he could walk more than one mile and sit for two to three hours at a time.  An October 2006 private treatment record did not reflect specific range of motion findings. 

In a January 2009 private treatment record, the Veteran reported that his symptoms were exacerbated 5 days prior to his appointment while caulking his bath tub.  At that time, his private physician noted that he had a slightly flexed posture but had a normal gait.  He was also able to flex to 45 degrees.  Another January 2009 private treatment note indicated exacerbation at work when he twisted slightly, feeling a bump and then severe back pain.  He was assessed with a lumbar strain secondarily imposed upon degenerative disc of the lumbar spine. 

As noted above, in order to be rated higher than 20 percent, the Veteran must show one of the following: forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (40 percent); or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent). 

Upon a careful review of the foregoing treatment records and VA examination reports, the Board finds that a rating of 40 percent, but no higher, is warranted for limitation of motion for the period prior to May 2009.  Specifically, the June 2006 VA-contracted examination report indicated that the Veteran's range of motion was limited by "10-30 degrees" following repetitive use due to pain, weakness, fatigue and incoordination.  Prior to repetitive testing, the Veteran had forward flexion to 60 degrees.  Although it is unclear whether forward flexion alone was limited by 10 degrees, 30 degrees, or somewhere in between, the Board gives all benefit of the doubt to the Veteran and finds that if his flexion was limited by 30 degrees, the correct measurement for the range of motion finding would be flexion to 30 degrees.  As noted above, a finding of flexion to 30 degrees warrants a 40 percent disability rating under the General Rating Formula.    

The Board recognizes that the Court of Appeals for Veteran's Claims (Court) recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  However, as actual limitation of motion has been shown here on repetitive use and not just pain, the Board finds that the Veteran is entitled to a higher rating that corresponds to the amount of motion that is limited.  The Board finds that there is a basis for the assignment of a 40 percent rating, but no higher, based on consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7. 

That said, a higher, 50 percent rating is not warranted for limitation of motion as unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Likewise, a higher, 60 percent rating is not warranted for IVDS as no incapacitating episodes were shown prior to May 2009.  There were also no associated neurological manifestations shown in the evidence of record that would warrant the assignment of any separate evaluation during this time period. 

b. Period from May 17, 2009
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
As noted above, the Veteran's low back disability has been rated as 60 percent disabling since May 17, 2009.  In order to warrant a higher rating, the evidence during this time period must show unfavorable ankylosis of the entire spine (100 percent). 

The Board has reviewed private treatment records, including the in-patient treatment records dated in May 2009, and none of the records indicate unfavorable ankylosis of the entire spine.  In fact, following the administration of pain medication, the in-patient treatment record dated in May 2009 indicated a normal back inspection.  

The Veteran underwent a VA examination in September 2009.  At that time, the VA-contracted examiner noted ranges of motion including flexion to 50 degrees and extension to 20 degrees.  He experienced no additional limitation of motion after repetitive testing.  The examiner specifically found that the Veteran had no ankylosis of the thoracolumbar spine. 

Based on the foregoing, a higher schedular rating is not warranted for the time period from May 17, 2009, for the Veteran's service-connected degenerative changes of the lumbar spine.

Finally, as indicated above, the General Rating Formula also directs that neurological manifestations of should be rated separately from orthopedic manifestations.  In this case, the Veteran was assigned a separate 20 percent rating for left lower extremity radiculopathy associated with degenerative changes of the lumbar spine under Diagnostic Code 8520 (effective May 17, 2009) as well as a separate noncompensable rating for erectile dysfunction associated with degenerative changes of the lumbar spine under Diagnostic Codes 7599-7522 (effective September 26, 2009) during the appeal period. 

VA and private treatment records dated in 2009 detailed complaints of pain radiating into left leg and tenderness as well as findings of radiculitis, parathesias, sensory deficits in left lower extremity, left leg radiculopathy, decreased reflexes in left leg, and positive straight leg raising on the left.  An August 2009 VA electromyography study revealed active denervation process due to L5 radiculopathy.  In the September 2009 VA fee-based examination report, the Veteran complained of left leg and foot weakness, severe pain in the left leg, and erectile dysfunction.  Examination finding were listed a normal genitalia, no sensory deficits from L1-L5, no motor weakness, and normal reflexes.  The examiner listed diagnoses of radiculopathy, radiculitis, and erectile dysfunction.

Under Diagnostic Code 8520, a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  Erectile dysfunction is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522. Under that diagnostic code, deformity of the penis with loss of erectile power is rated as 20 percent disabling.

Based on the evidence noted above, the assignment of higher separate evaluations for left lower extremity radiculopathy and erectile dysfunction associated with the Veteran's service-connected degenerative changes of the lumbar spine are not warranted during this time period. 


c. Other considerations

For both periods on appeal, the Board has also considered the Veteran's statements regarding increased symptomatology.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report his observations because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence.

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his low back disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In conclusion, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a disability rating of 50 percent for the period prior to May 17, 2009, or the criteria for a disability rating of 100 percent for the period from May 17, 2009.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating of 40 percent, but no higher, for degenerative changes of the lumbar spine for the period prior to May 17, 2009, is granted, subject to the provision governing the award of monetary benefits. 

A rating in excess of 60 percent, for degenerative changes of the lumbar spine for the period since May 17, 2009, is denied.  



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


